Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-21 are pending and are being examined in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is rejected under 35 U.S.C. 101 because the claim encompasses non-statutory subject matter.  The claim recites a computer readable medium, which is construed to cover both transitory and non-transitory media under the broadest reasonable interpretation consistent with the specification.1  Transitory, propagating signals per se constitute non-statutory subject matter.2  Because the full scope of the claim encompasses non-statutory subject matter, the claim as a whole is non-statutory.  It is suggested that claim 21 be amended to recite a “non-transitory computer-readable medium” to limit the claim scope to encompass only statutory subject matter.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claims 6 and 16 each recite a list of elements without a conjunction (e.g., “and” or “or”). As such, it is unclear whether a single element or all of the elements must be present. For purposes of examination, the missing conjunction will be interpreted as an “or.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7-9, 11, 12, 17-19, and 21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Oztekin et al. (US Pub. 20070233671).

Referring to claim 1, Oztekin discloses A method comprising: 
receiving a plurality of general search queries [par. 46; search queries are submitted by users]; 
in response to each general search query: presenting a respective set of search results [par. 46; search results responsive to the search queries are provided]; 
receiving a request responsive to the respective set of search result, the request being one or a combination of two or more of: a) selection of a specific result from the respective set of search results [par. 46; a user activity (e.g., selection of a document link) is performed on a search result], b) a further action on an object of a particular type, or c) a further change to a data field accessed following selection of a specific search result from the respective set of search results; 
maintaining tracking information indicating what request was received for each general search query [par. 46; user activities on the search results are recorded in a group profile by accessing each user’s search history]; 
receiving a further search query [par. 103; a search query is received from a user]; and 
in response to the further search query, presenting a further set of search results [par. 103; search results are retrieved in response to the search query], wherein the further set of search results is presented in a manner taking into account the tracking information [par. 103; upon determining that the user is associated with the group profile, the search results are ranked based on the group profile].

Referring to claim 2, Oztekin discloses The method of claim 1 wherein at least one of the search results pertains to a commerce object [par. 41; note search results related to consumer electronics and online groceries].


Referring to claim 7, Oztekin discloses The method of claim 1 further comprising: determining a type of the further search query; processing the stored tracking information pertaining to the type of further search query to determine how to present the further set of search results [pars. 46 and 103; note the group profile for ranking the search requests].

Referring to claim 8, Oztekin discloses The method of claim 7 wherein processing the stored tracking information comprises processing stored tracking information for previous search queries by a same user who entered the further search query [pars. 46 and 103; the group profile is updated based on each user’s search history, which would include the search history of a current user associated with the group profile].

Referring to claim 9, Oztekin discloses The method of claim 7 wherein processing the stored tracking information comprises processing stored tracking information for previous search queries by any user in a group of users satisfying a grouping criterion [pars. 46 and 103; the group profile is updated based on each user’s search history, which would include the search history of any user associated with the group profile].

Referring to claim 11, see at least the rejection for claim 1. Oztekin further discloses An apparatus comprising: a processor and a memory, the apparatus configured to execute the claimed method [fig. 12, CPU 1202, memory 1212].

Referring to claim 12, see the rejection for claim 2.
Referring to claim 17, see the rejection for claim 7.
Referring to claim 18, see the rejection for claim 8.
Referring to claim 19, see the rejection for claim 9.

Referring to claim 21, see at least the rejection for claim 1. Oztekin further discloses A computer-readable medium having instructions stored thereon that, when executed by a computer, cause the computer to perform the claimed method [fig. 12, CPU 1202, memory 1212].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oztekin in view of Cockcroft et al. (US Pub. 20150154251).

Referring to claim 3, Oztekin does not appear to explicitly disclose The method of claim 1, wherein in response to the further search query, presenting the further set of search results, comprises: for at least one search result included in the further set of search results that relates to an object of a particular type, presenting a preview customized based on the tracking information.
However, Cockcroft discloses The method of claim 1, wherein in response to the further search query, presenting the further set of search results, comprises: for at least one search result included in the further set of search results that relates to an object of a particular type, presenting a preview customized based on the tracking information [pars. 86-89; based on a saved search directed to a particular type of product (e.g., “Camaro Sports Car”), a subsequent search directed to the same constraints generates search results that are formatted based on the saved search (e.g., by displaying only product elements matching properties in the saved search)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the search system taught by Oztekin so that the search results are displayed based on saved searches as taught by Cockcroft. The motivation for doing so would have been to adapt the search results according to the mindset of a user [Cockcraft, par. 47].

Referring to claim 4, Cockcraft discloses The method of claim 3 wherein presenting a preview customized based on the tracking information comprises one of: presenting one or more data fields from the object for viewing [par. 89; note selective display of product elements]; presenting a shortcut to a task; presenting one or more fields of the commerce object for completion or editing by a user directly from within the search result.

Referring to claim 5, Oztekin does not appear to explicitly disclose The method of claim 1 wherein in response to the further search query, presenting the further set of search results comprises: for at least one search result included in the further set of search results that relates to a commerce object of a particular type, displaying a selected one of a plurality of configured search result display options for the particular type.
However, Cockcroft discloses The method of claim 1 wherein in response to the further search query, presenting the further set of search results comprises: for at least one search result included in the further set of search results that relates to a commerce object of a particular type, displaying a selected one of a plurality of configured search result display options for the particular type [pars. 86-89; based on a saved search directed to a particular type of product (e.g., “Camaro Sports Car”), a subsequent search directed to the same constraints generates search results that are formatted based on the saved search (e.g., by displaying only product elements matching properties in the saved search)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the search system taught by Oztekin so that the search results are displayed based on saved searches as taught by Cockcroft. The motivation for doing so would have been to adapt the search results according to the mindset of a user [Cockcraft, par. 47].

Referring to claim 6, Oztekin does not appear to explicitly disclose The method of claim 1 wherein in response to the further search query, presenting the further set of search results comprises configuring a search result framework based on the tracking information that has: one or more fields to clearly identify the search result; one or more additional fields for viewing that can be dynamically assigned based on prior user behavior; one or more shortcuts which can be dynamically assigned specific functions; one or more fields of the commerce object for completion or editing by the user directly from within the search result.
However, Cockcroft discloses The method of claim 1 wherein in response to the further search query, presenting the further set of search results comprises configuring a search result framework based on the tracking information [pars. 86-89; based on a saved search directed to a particular type of product (e.g., “Camaro Sports Car”), a subsequent search directed to the same constraints generates search results that are formatted based on the saved search (e.g., by displaying only product elements matching properties in the saved search)] that has: one or more fields to clearly identify the search result [par. 92; certain elements are always displayed (e.g., title and image)]; one or more additional fields for viewing that can be dynamically assigned based on prior user behavior [par. 89; note the matching elements]; one or more shortcuts which can be dynamically assigned specific functions; one or more fields of the commerce object for completion or editing by the user directly from within the search result.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the search system taught by Oztekin so that the search results are displayed based on saved searches as taught by Cockcroft. The motivation for doing so would have been to adapt the search results according to the mindset of a user [Cockcraft, par. 47].

Referring to claim 13, see the rejection for claim 3.
Referring to claim 14, see the rejection for claim 4.
Referring to claim 15, see the rejection for claim 5.
Referring to claim 16, see the rejection for claim 6.


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oztekin in view of Bessler et al. (US Pat. 8060396).

Referring to claim 10, Oztekin discloses The method of claim 1 further comprising: maintaining the tracking information... [par. 46; note the recording of the user activities on the search results in the group profile]. Oztekin does not appear to explicitly disclose ...in association with a plurality of commerce object types that comprises at least product, order, return, and customer.
However, Bessler discloses ...in association with a plurality of commerce object types that comprises at least product, order, return, and customer [figs. 14-16; col. 8, lines 21-44; each search result is associated with order information comprising product type, order type, action code, service order id, source system order id, and order entry time].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the search system taught by Oztekin so that the search results are associated with different types of order information as taught by Bessler. The motivation for doing so would have been to facilitate the querying of the real-time status of order information [Bessler, col. 3, lines 51-62].

Referring to claim 20, see the rejection for claim 10.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Boelter et al. (US Pat. 10055784) discloses displaying interactive features with search results.
Bailey et al. (US Pat. 9996626) discloses associating users with product categories based on past behavior.



	




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157                                                                                                                                                                                                        	
	
	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Official Gazette Notice 1351 OG 212, dated February 23, 2010, states “the broadest reasonable interpretation of a claim drawn to a computer readable medium…typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.”
        2 See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.